Citation Nr: 1036617	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to the disposition of the Veteran's hearing loss 
claim.

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
Additionally, the Board recognizes that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss, even if it does not 
rise to the level of disabling under VA standards.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The Veteran asserts that he suffers from bilateral hearing loss 
that is related to the acoustic trauma he incurred in service.  
Specifically, he contends that he was frequently exposed to rifle 
and large-caliber weapons fire during basic training and while 
serving aboard Navy ships.

The Veteran's service personnel records confirm that he completed 
basic training and then served as a gunner's mate, which is 
consistent with his account of routine exposure to weapons fire.  
Thus, the Board finds that the Veteran was likely exposed to 
acoustic trauma in service.  However, in order to establish 
service connection, there still must be a medical nexus linking a 
current disability to the in-service injury.

The record shows that, on his June 1960 enlistment examination, 
the Veteran did not complain of any hearing problems and scored 
15/15, bilaterally, on whisper voice tests, which was considered 
normal.  Accordingly, the Veteran is presumed to have been sound 
upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2009).  

Service medical records show that, in July 1960, the Veteran 
underwent audiometric testing, the results of which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
25
LEFT
20
10
15
10
15

Subsequent service medical records show that, in July 1961, the 
Veteran complained of an earache, accompanied by an inability to 
hear out of his right ear.  He was prescribed a peroxide rinse, 
but returned to the service treatment clinic the next day with 
complaints of ongoing right ear pain and deafness.  The Veteran 
was then placed on an antibiotic regimen and, four days later, 
his symptoms were noted to be markedly improved.  His remaining 
service medical records are otherwise negative for any complaints 
or clinical findings of hearing problems.  On examination in 
April 1964, the Veteran again scored 15/15 on a whisper voice 
test.  Audiometric testing was not performed.

Post-service medical records show that the Veteran underwent 
private audiometric testing in October 2000 and January 2005.  
Both tests revealed mild hearing loss at low frequencies sloping 
to essentially profound hearing loss at higher frequencies.  
However, the Board notes that the results obtained from those 
private audiometric tests are not valid for rating purposes 
because VA examinations follow a protocol that is mandated by 
regulation, and those examination are not shown to have followed 
those protocols.  38 C.F.R. § 4.85 (2009).

The record thereafter shows that, in December 2005, the Veteran 
was afforded a VA audiological examination in which he recounted 
his history of in-service acoustic trauma.  Additionally, the 
Veteran acknowledged a history of post-service occupational and 
recreational noise exposure derived from working at a General 
Motors factory for three decades, operating a farm for five 
years, and periodically hunting.  The Veteran added that for 20 
of his years at GM, he had been supplied with hearing protection.  
He denied any additional use of hearing protection.

Audiological testing yielded the following results, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
70
80
85
LEFT
50
55
70
75
75

Based on the results of the audiological tests, the VA examiner 
diagnosed the Veteran with moderate to profound sloping 
sensorineural hearing loss, bilaterally, but did not render a 
contemporaneous opinion with respect to etiology of that hearing 
loss.  However, in a December 2005 addendum opinion, the VA 
examiner concluded that the Veteran's current hearing loss was 
less likely than not due to any acoustic trauma incurred in 
service.  As a rationale for that opinion, the VA examiner noted 
the lack of complaints of hearing loss in service and the 
Veteran's significant post-service noise exposure.  

Despite noting that a review of the claims folder, the VA 
examiner does not appear to have been based the December 2005 
opinion on all the pertinent evidence in the Veteran's service 
medical records.  Specifically, in noting a lack of hearing loss 
complaints in service, that examiner's opinion appears to have 
overlooked the Veteran's July and August 1961 service medical 
records showing reports of right ear hearing impairment.  
Additionally, that examiner's opinion does not appear to have 
considered the Veteran's July 1960 in-service hearing test, which 
revealed right hearing loss at thresholds above 20 decibels at 
500 Hertz and 4000 Hertz and left hearing loss threshold of 20 
decibels at 500 Hertz.  Audiological findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the 
Veteran's July 1960 hearing test results show that he exhibited 
some degree of hearing loss while on active duty.  Although that 
documented in-service hearing loss did not qualify as disabling 
under VA standards, the Board nonetheless finds it supportive of 
the Veteran's claim as it suggests that his overall level of 
hearing may have declined in service due to exposure to acoustic 
trauma.  Moreover, the Board observes that the Veteran's 
separation examination included a whisper voice test, but no 
audiometric examination, which is presumed to a more precise 
indicator of hearing loss.  Consequently, the Board is unable to 
definitively determine that no hearing loss existed at the time 
of the Veteran's military discharge that would reflect a 
chronicity of symptoms and further support his claim.  38 C.F.R. 
§ 3.303(b) (2009). 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the Veteran's 
condition may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
the purposes of a VA examination).

The Board recognizes that the Veteran has already been afforded a 
VA examination with respect to his claim.  However, because the 
December 2005 VA examiner did not reconcile the negative nexus 
opinion with all pertinent evidence supporting the Veteran's 
claim, it remains unclear to the Board whether any current 
hearing loss is related to the Veteran's military noise exposure, 
his in-service complaints and treatment for right ear hearing 
impairment, or any other aspect of his active service.  
Accordingly, the Board finds that an additional VA examination 
and etiological opinion is necessary to fairly address the merits 
of the claim.  

Finally, it appears that VA medical records may be outstanding.  
The Veteran was afforded a December 2005 examination at the VA 
Medical Center in Bay Pines, Florida.  It is unclear from the 
record whether he has received any additional VA treatment for 
hearing loss.  However, because outstanding VA medical records 
may exist that contain information pertinent to the Veteran's 
claim, and as that claim is being remanded on other grounds, the 
Board finds that efforts to obtain any outstanding VA medical 
records should be made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Bay Pines, Florida, dated from December 2005 
to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
audiological examination with an examiner who 
has not previously examined him for the purpose 
of ascertaining the nature and etiology of his 
bilateral hearing loss.  The claims folder 
should be reviewed by the examiner, and the 
examination report should reflect that review.  
All appropriate tests, including an 
audiological evaluation should be conducted.  
The examiner should provide a rationale for any 
opinion expressed and reconcile it with all 
pertinent evidence of record, including the 
Veteran's assertions of frequent exposure to 
heavy weapons fire in service, his service 
medical records showing complaints of right ear 
hearing impairment and hearing loss that was 
not considered disabling for VA purposes, his 
post-service private and VA audiological tests 
indicating moderate to profound sloping 
sensorineural hearing loss, and the December 
2005 VA examiner's opinion that any current 
hearing loss was less likely due to in-service 
acoustic trauma and more likely the result of 
post-service occupational and recreational 
noise exposure.  Additionally, the VA examiner 
should consider any evidence of a continuity of 
hearing loss symptoms since that time.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral 
hearing loss was caused or aggravated by 
the Veteran's in-service noise exposure.  

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
is related to in-service complaints of 
right ear hearing impairment and 
documented hearing loss that was not 
considered disabling for VA purposes.

c)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
is otherwise related to the Veteran's 
military service.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 





Claims for development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


